Citation Nr: 1517503	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  14-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type II.  The Veteran maintains that he was exposed to Agent Orange while serving in Guam for a period of 120 days in 1965, and that this exposure caused his currently diagnosed diabetes mellitus.  Thus, the Veteran contends that service connection is warranted for diabetes mellitus, type II.

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.  

This matter was submitted by the Veteran in April 2012 as a Fully Developed Claim pursuant to VA's program to expedite claims, along with a Physician's Statement by the Veteran's treating VA physician signed in December 2011.  Significantly, the December 2011 Physician's Statement indicated that the Veteran had been treated for diabetes mellitus, type II, at the Farmington VA Clinic in Farmington, Missouri, since May 8, 2008.  In his April 2012 Fully Developed Claim, the Veteran reported he had been treated for diabetes mellitus at the Farmington VA outpatient clinic since 2003.

The Veteran's VA treatment records were added to the claims file in April 2012.  However, these treatment records only covered an approximately one-month period from November 2011 to December 2011.  As such, it does not appear as though all of the Veteran's VA treatment records relevant to his diagnosis of and treatment for diabetes have been associated with the claims file.  

Thus, this case must be remanded so that all available VA treatment records from the Farmington Community-Based Outpatient Clinic in Farmington, Missouri, and any other VA facilities within the VA Heartland Network can be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all available VA treatment records, to include from 2003, from the Farmington Community-Based Outpatient Clinic in Farmington, Missouri, and any other VA facilities within the VA Heartland Network and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




